DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with BRYAN FINK on 3/12/2021.

The application has been amended as follows: 
Claim 10 has been amended as follows:

10. (Previously presented) The engine pylon according to claim 1, 
wherein the upper pylon and the lower pylon are arranged to be inclined with respect to a horizontal direction such that a front end of the upper pylon is located higher than a rear end of the upper pylon, and the front end of the lower pylon is located higher than the rear end of the lower pylon.



Claim 24 has been amended as follows:

24. (Currently amended) The engine pylon according to claim 1, wherein:
the predetermined region is a pipe and line case, 
the pipe and a plurality of electrical lines are accommodated within the predetermined region, and
the lower pylon is arranged below the upper pylon and comprises a front-end region and a fire-prevention region partitioned from the front-end region by a bulkhead.

Claim 28 has been amended as follows:

28. The engine pylon according to claim 27, wherein the outlet of the drain pipe is located a past rear end of the lower-rear pylon body.

Claims 2, 3, 5 have been rejoined.


Allowable Subject Matter
Claim 1-6, 8, 10-18, 20, 21, 24-28 allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See 12/31/2020 decision of PTAB and reasons contained for reversals of art rejections therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        


/MEDHAT BADAWI/Primary Examiner, Art Unit 3642